   Case: 3:18-cv-50360 Document #: 100 Filed: 10/02/20 Page 1 of 16 PageID #:752




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

TAYLOR RICHTER,                                  )
                                                 )
               Plaintiff,                        )
                                                 )
               v.                                )       No. 18-CV-50360
                                                 )
LG CHEM, LTD.,                                   )       Judge John J. Tharp, Jr.
                                                 )
               Defendant.
                                                 )

                             MEMORANDUM OPINION AND ORDER

       There is a growing body of evidence that vaping poses many health risks.1 This case,

however, involves an injury unrelated to the inhalation of aerosolized chemicals into the body. In

this case, the alleged injury occurred when plaintiff Tyler Richter had to stop vaping because the

batteries in his e-cigarette died. The batteries that Mr. Richter purchased to use in his vaporizer

did not just stop working—they caught fire, burning his left leg. Mr. Richter brought suit against

the ostensible manufacturer of the batteries, LG Chem, LTD. (“LG Chem”). Pursuant to Federal

Rule of Procedure 12(b)(2), LG Chem moved to dismiss the amended complaint for lack of

personal jurisdiction. For the reasons set forth below, LG Chem’s motion to dismiss is granted.

                                           BACKGROUND

       In September 2016, Mr. Richter purchased two rechargeable batteries for his Sigelei vape,

a type of electronic cigarette, from No Leaf Vapor in Algonquin, Illinois. Am. Compl. ECF No.




       1
         See, e.g., Outbreak of Lung Injury Associated with the Use of E-Cigarette, or Vaping,
Products,    Centers     for   Disease    Control    and    Prevention    (Feb.   2,    2020),
https://www.cdc.gov/tobacco/basic_information/e-cigarettes/severe-lung-disease.html.
   Case: 3:18-cv-50360 Document #: 100 Filed: 10/02/20 Page 2 of 16 PageID #:753




4.2 The batteries—ostensibly LG Chem model LG HG2 18650s—are at the center of this suit.3 For

the next nine months, Mr. Richter used the batteries with no issues. On July 1, 2017, the batteries

ran out of power as he was driving home. When he arrived home, Mr. Richter removed the batteries

and placed them in his pocket. When Mr. Richter got out of his car and stood up, “one of the

batteries rolled out of his pant leg and onto the ground and was glowing red and extremely hot and

had a flame coming out of one of the ends.”

       Mr. Richter, who suffered burns on his left leg and incurred related medical bills, brought

suit against LG Chem to recover for his injuries, asserting negligence and strict products liability

theories. LG Chem—a Korean corporation with its principal place of business in Seoul, South

Korea—filed a motion to dismiss for lack of personal jurisdiction. See Def.’s Mot. Dismiss 2, ECF

No. 9. The Court permitted the parties to conduct jurisdictional discovery, after which Mr. Richter

responded asserting that Midwest Goods had purchased LG Chem HG2 batteries from authorized

distributors in China. Along with his response brief, Mr. Richter provided an affidavit from

Thomas Murphy, a Human Resources and Business Consultant for Midwest Goods, a wholesale

distributor of vaping and e-cigarette products. Aff. Thomas Murphy 1, ECF No. 51-4. Mr. Murphy

stated that Midwest Goods had acquired LG HG2 18650 batteries from distributors affiliated with

LG Chem—ECIG Fiend Co., LTD. (“ECIG Fiend”) and Shenzhen IME Technology Co., LTD.




       2
         The factual background—undisputed except where noted—is drawn from Mr. Richter’s
amended complaint. Unhelpfully, the amended complaint repeats paragraph numbers in each of
its two counts, making citation to a specific paragraph in the pleading problematic.
       3
         LG Chem notes that Mr. Richter has not established that the batteries were manufactured
by LG Chem, but LG Chem does not dispute the issue directly. Further, as discussed below, the
Court finds that it lacks personal jurisdiction even assuming that the batteries were manufactured
by LG Chem; therefore, the issue is not material to the present motion.
                                                     2
   Case: 3:18-cv-50360 Document #: 100 Filed: 10/02/20 Page 3 of 16 PageID #:754




(“Shenzen IME”)—and sold them to retail stores, including No Leaf Vapor. Id. at 2. LG Chem’s

reply brief included a responsive affidavit from Joon Young Shin, a member of LG Chem’s

Customer Service Team, stating that LG Chem had no relationship with Midwest Goods, ECIG

Fiend, or Shenzen IME. Shin Reply Decl. 2, ECF No. 60-1. After briefing, the Court determined

that an evidentiary hearing was necessary to determine the relationship between LG Chem and

these distributors.

        At the evidentiary hearing, held by videoconference, LG Chem and Mr. Richter each

presented a witness: LG Chem called Kung Tek Oh, a sales and marketing professional at LG

Chem; Mr. Richter called Mr. Murphy of Midwest Goods. Evidentiary Hr’g Tr. 2-3, ECF No. 89.

Based on the witness testimony and exhibits presented by the parties, the Court finds the following

facts. LG Chem began selling LG HG2 18650 batteries in 2016 for use in power tools and vacuum

cleaners. Id. at 10.4 As a rule, LG Chem does not sell the LG HG2 18650 batteries in individual

packages for consumer sales. Id. at 18. When LG Chem is approached by a potential new customer,

LG Chem inquires about the nature of the customer’s product and determines whether that product

is a good fit for LG Chem’s batteries. Id. at 15, 38-40. If the product is not a good fit, no transaction

is consummated and LG Chem does not, alternatively, then refer the potential customer to an

existing customer of LG Chem’s to purchase the batteries that way. Id. More generally, LG Chem

does not refer potential customers to other companies to purchase LG Chem products. Id. at 16. If

LG Chem determines that the potential customer’s product is a good fit, LG Chem will initiate a



        4
         Mr. Oh began working for LG Chem in 2011, though he did not begin working on LG
HG2 18650 battery accounts until 2017. Nonetheless, the Court finds that he adequately explained
the basis of his personal knowledge regarding the date that LG Chem began selling the LG HG2
18650 batteries. See Evidentiary Hr’g Tr. 19, ECF No. 89. Plaintiff’s assertion that Mr. Oh had no
knowledge regarding the sales of LG Chem’s HG2 batteries prior to 2017 is not accurate.
                                                       3
   Case: 3:18-cv-50360 Document #: 100 Filed: 10/02/20 Page 4 of 16 PageID #:755




business relationship and discuss the terms of sale. Id. at 15, 39-40. When LG Chem makes a sale,

it provides several documents to parties involved in the transaction. To the customers, LG Chem

provides a “product specifications” document that indicates how the product should be used. Id. at

17. For the LG HG2 18650 batteries, this document indicates that the batteries should only be used

in battery packs together with protection circuitry. The specifications prohibit the use of the

batteries in e-cigarettes. Id. at 17-18.5 To the shipping forwarders, LG Chem provides a material

safety data sheet and a certificate of compliance. Id. at 46-47. LG Chem will also provide the

material safety data sheet to customers upon request. Id.

       In the ordinary course of business, LG Chem keeps a database identifying its customers

and tracking the sales made to each customer (the “customer database”). Id. at 10-11. The database

does not, however, contain information about potential customers that expressed interest in LG

Chem products where no sale was completed. Id. at 30. Once entered, information about a

customer remains in the customer database permanently. Id. at 12.6 When Mr. Oh checked the

customer database roughly a week before the evidentiary hearing, no company by the name of

Midwest Goods, Midwest Distribution, No Leaf Vapor, ECIG Fiend, or Shenzen IME appeared in

the database. Id. at 12-13. In the relevant time period, LG Chem worked with only one distributor,

a South Korean company named Gims. Id. at 29-30. LG Chem had no distribution system for its

batteries in the United States. Id. at 41. LG Chem sold LG HG2 18650 batteries directly to two




       5
        Plaintiff’s objection to this testimony as hearsay was overruled; the product specifications
provide directions and instructions, not assertions of fact offered for their truth.
       6
        There are 20 or 30 sales professionals responsible for maintaining the database, of which
Mr. Oh is one. Each sales professional can input or edit information. Evidentiary Hr’g Tr. 2-3,
ECF No. 89.
                                                     4
   Case: 3:18-cv-50360 Document #: 100 Filed: 10/02/20 Page 5 of 16 PageID #:756




manufacturing companies in Illinois—AllCell Technologies, LLC (“AllCell Technologies”) and

Inventus Power. Id. at 35-37. There is no evidence linking the products sold to AllCell

Technologies or Inventus Power to Midwest Goods or No Leaf Vapor.

       Midwest Goods, located in Bensenville, Illinois, began operating as a wholesale distributor

of e-cigarettes and vaping products in 2013. Id. at 50. Based on records kept in the ordinary course

of business, Midwest Goods purchased batteries—referred to as “LG HG2” batteries in the

invoices—from ECIG Fiend and Shenzen IME in 2016 and 2017. Id. at 53-55.7 During this period,

No Leaf Vapor was a customer of Midwest Goods. Id. at 57. Along with its purchases of batteries,

Midwest Goods received, and stored in the ordinary course of business, material safety data sheets

and certificates of compliance that bear LG Chem’s logo and resemble the documents that LG

Chem distributes to shipping forwarders as part of its sales process. Id. at 57-63.8 Although Mr.

Murphy testified that it was Midwest Goods’ policy to purchase only from authorized distributors,

he did not provide evidence that ECIG Fiend or Shenzen IME were authorized distributors of LG

batteries. Id. at 66. In his investigation of Midwest Goods’ records, Mr. Murphy did not locate any

documents indicating such authorization. Id. at 72. In stating otherwise in his affidavit, Mr.

Murphy relied on statements by other employees at Midwest Goods and his own inferences drawn

from the material safety data sheets and certificates of compliance. Id. at 65-66. In short, Plaintiff

Richter adduced no competent evidence establishing any relationship between LG Chem and the




       7
          Mr. Murphy began working for Midwest Goods in April 2018 but has become familiar
with these facts that pre-date his tenure through his job duties, which require reviewing invoices
kept in the ordinary course of business.
       8
          LG Chem disputes the authenticity of these documents. The Court need not decide the
issue, however, because even assuming that the documents are authentic, they do not support a
finding that either ECIG Fiend or Shenzen IME were authorized distributors of LG Chem batteries.
                                                      5
   Case: 3:18-cv-50360 Document #: 100 Filed: 10/02/20 Page 6 of 16 PageID #:757




companies from which Midwest Goods purchased the HG2 18650 batteries. To the contrary, the

evidence adduced during the hearing supports a finding that there was no commercial relationship

between LG Chem and ECIG Fiend or Shenzen IME.

                                                DISCUSSION

        When a defendant moves to dismiss under Federal Rule of Civil Procedure 12(b)(2), the

plaintiff bears the burden of proof. Purdue Research Found. v. Sanofi-Synthelabo, S.A., 338 F.3d

773, 782 (7th Cir. 2003). “The precise nature of the plaintiff’s burden depends upon whether an

evidentiary hearing has been held.” Id. Where, as here, the Court holds an evidentiary hearing to

resolve disputes of material fact, “the plaintiff must establish jurisdiction by a preponderance of

the evidence.” Id. See also Hyatt Int’l Corp. v. Coco, 302 F.3d 707, 713 (7th Cir. 2002) (“If

personal jurisdiction is challenged under Rule 12(b)(2), the court must decide whether any material

facts are in dispute. If so, it must hold an evidentiary hearing to resolve them, at which point the

party asserting personal jurisdiction must prove what it alleged.”).

        A federal court sitting in diversity evaluates the existence of personal jurisdiction with

reference to the law of the state in which it sits—for this Court, Illinois. See id. (“A federal court

sitting in diversity must rely on the law of personal jurisdiction that governs the courts of general

jurisdiction in the state where the court is sitting.”). The Illinois long-arm statute provides that “[a]

court may also exercise jurisdiction on any other basis now or hereafter permitted by the Illinois

Constitution and the Constitution of the United States.” 735 ILCS 5/2-209(c). And the Seventh

Circuit has held that “the Illinois long-arm statute permits the exercise of jurisdiction to the full

extent permitted by the Fourteenth Amendment’s Due Process Clause.” Tamburo v. Dworkin, 601

F.3d 693, 700 (7th Cir. 2010); therefore, the operative question is—ultimately—one of federal

law: “whether the exercise of personal jurisdiction over the defendant[ ] ‘comports with the limits
                                                       6
   Case: 3:18-cv-50360 Document #: 100 Filed: 10/02/20 Page 7 of 16 PageID #:758




imposed by federal due process.’” Curry v. Revolution Labs., LLC, 949 F.3d 385, 393 (7th Cir.

2020) (quoting Walden v. Fiore, 571 U.S. 277, 283 (2014)).

       In a case like this one—where the jurisdictional issue concerns an out-of-state defendant—

the “key question” under the Due Process Clause is “whether the defendant has sufficient

‘minimum contacts’ with Illinois such that the maintenance of the suit ‘does not offend traditional

notions of fair play and substantial justice.’” Tamburo v. Dworkin, 601 F.3d 693, 701 (7th Cir.

2010) (quoting Int’l Shoe Co. v. Washington, 326 U.S. 310, 316 (1945)). “Crucial to the minimum

contacts analysis is a showing that the defendant ‘should reasonably anticipate being haled into

court [in the forum State], because the defendant has ‘purposefully avail[ed] itself of the privilege

of conducting activities’ there.” Hyatt Int’l Corp, 302 F.3d at 716 (alterations in original) (internal

citations omitted) (quoting Burger King Corp. v. Rudzewicz, 471 U.S. 462, 476, 474 (1985)).

       This inquiry has given rise to “two categories of personal jurisdiction”—general

jurisdiction and specific jurisdiction. Daimler AG v. Bauman, 571 U.S. 117, 126 (2014). “General

jurisdiction is all-purpose; it permits a defendant to be sued in a forum for any claim, regardless

of whether the claim has any connection to the forum state.” Lexington Ins. Co. v. Hotai Ins. Co.,

Ltd., 938 F.3d 874, 878 (7th Cir. 2019). “For a court to exercise general jurisdiction over an out-

of-state defendant, the defendant’s connection to the forum state must be ‘so continuous and

systematic as to render [it] essentially at home’ there.” J.S.T. Corp. v. Foxconn Interconnect Tech.

Ltd., 965 F.3d 571, 575 (7th Cir. 2020) (alteration in original) (quoting Goodyear Dunlop Tires

Operations, S.A. v. Brown, 564 U.S. 915, 919 (2011)). Mr. Richter does not explicitly put forward

a theory of general jurisdiction,9 but he does reference LG Chem’s sale of batteries to Illinois



       9
           And his post-hearing brief argues only specific personal jurisdiction.
                                                      7
   Case: 3:18-cv-50360 Document #: 100 Filed: 10/02/20 Page 8 of 16 PageID #:759




entities—All Cell Technologies and Inventus Power—that have no connection to the distribution

chain at issue in this case. To the extent that Mr. Richter references LG Chem’s limited sales to

these Illinois entities to invoke general jurisdiction, the effort falls well short. See Tamburo, 601

F.3d at 701-02 (“These sporadic contacts with Illinois do not approach the level of ‘continuous

and systematic’ contacts necessary to establish general personal jurisdiction.”)

        The other category of personal jurisdiction—and the one primarily at issue in this case—

is specific jurisdiction. “To support an exercise of specific personal jurisdiction, the defendant’s

contacts with the forum state must directly relate to the challenged conduct or transaction.” Id. at

702. The Seventh Circuit has identified “three essential requirements” of specific jurisdiction.

Felland v. Clifton, 682 F.3d 665, 673 (7th Cir. 2012); see also Lexington Ins. Co., 938 F.3d at 878

(same). First, “the defendant must have purposefully availed [itself] of the privilege of conducting

business in the forum state or purposefully directed [its] activities at the state.” Felland, 682 F.3d

at 673. Second, “the alleged injury must have arisen from the defendant’s forum-related activities.”

Id. Third, “the exercise of jurisdiction must comport with traditional notions of fair play and

substantial justice.” Id.

        Applying these jurisdictional prerequisites to the present facts, no action by LG Chem

fairly subjects it to personal jurisdiction in this case. This follows from two interrelated findings.

First, although Mr. Richter was injured by an LG Chem product (assumed, for purposes of this

motion), no evidence indicates that LG Chem has purposefully directed its marketing of HG2

batteries to Illinois consumers (thus failing to satisfy the first requirement). And second, even if

the Court concluded that LG Chem purposefully availed itself of the Illinois market, no evidence

indicates that Mr. Richter’s claims arose from those forum-related activities (thus failing to satisfy

the second requirement). In sum, the Court finds that it cannot exercise personal jurisdiction
                                                      8
   Case: 3:18-cv-50360 Document #: 100 Filed: 10/02/20 Page 9 of 16 PageID #:760




because LG Chem’s “contacts” with Illinois do not “directly relate to the challenged conduct or

transaction.” Tamburo, 601 F.3d at 702.

        As to the issue of purposeful availment, Mr. Richter contends that LG Chem purposefully

targeted consumers in Illinois by using its authorized distributors to make sales to Illinois resellers

from whom Mr. Richter ultimately purchased the allegedly defective LG batteries. There is,

however, no evidence suggesting that LG Chem did anything to target Illinois consumers and

therefore fails to satisfy the first “essential requirement” identified by the Seventh Circuit in

Felland: purposeful availment. In the Seventh Circuit, purposeful availment may be satisfied

through a “stream of commerce theory,” which “posits that personal jurisdiction may be

appropriate over ‘a corporation that delivers its products into the stream of commerce with the

expectation that they will be purchased by consumers in the forum State.” J.S.T. Corp., 965 F.3d

at 575 (quoting World-Wide Volkswagen Corp. v. Woodson, 444 U.S. 286, 297-98 (1980)).10 The

requirement is not satisfied, however, where the item arrives in the forum state through “random,

fortuitous, or attenuated contacts” or as a result of “the unilateral activity of another party or a third

person.” Burger King Corp., 471 U.S. at 475 (internal quotation marks omitted). In other words,

for contacts with the forum state to be purposeful, they must “proximately result from actions by

the defendant.” Id.

        And on the facts before the Court, this is not a close case. For starters, Mr. Richter has not

proven by a preponderance of the evidence that LG Chem sold LG HG2 18650 batteries to ECIG



        10
          The Seventh Circuit, unlike some other circuits, continues to apply the stream of
commerce theory. See J.S.T. Corp., 965 F.3d at 575-76 (“[O]ur circuit is among those that apply
the stream of commerce theory in products liability cases. In the absence of intervening guidance
from the Supreme Court, we have reasoned that the Court adopted the stream of commerce theory
in World-Wide Volkswagen and has not overruled it since.”).
                                                        9
  Case: 3:18-cv-50360 Document #: 100 Filed: 10/02/20 Page 10 of 16 PageID #:761




Fiend or Shenzen IME; indeed, Mr. Oh testified to the contrary: those companies do not appear in

the customer database kept by LG Chem. At the hearing, Mr. Richter’s only response was to cast

doubt on the exhaustiveness of that database by insinuating that an LG Chem sales professional

could have deleted these companies from the log or otherwise failed to log them—both actions

that would contravene LG Chem policy. See Evidentiary Hr’g Tr. 2-3, ECF No. 89. That sort of

speculation cannot replace evidence. Similarly, Mr. Richter points to Midwest Goods’ possession

of what appear to be LG Chem forms sent to shipping forwarders; but there are many plausible

pathways through which even authentic forms might have reached Midwest Goods that do not

implicate LG Chem directly. Without more, the forms do not show that LG Chem engaged in

unrecorded sales. The Court finds that LG Chem had no purposeful—and therefore no

jurisdictionally relevant—connection to ECIG Fiend or Shenzen IME. It bears noting as well that,

even had Mr. Richter established some connection between LG Chem and ECIG Fiend and

Shenzen IME, he would also need to establish some basis from which to infer that LG Chem knew

that those companies were selling to customers in Illinois. See, e.g., Wilson v. Nouvag GmbH, No.

15-CV-11700, 2018 WL 1565602, at *4 (N.D. Ill. Mar. 30, 2018) (no purposeful availment found

where plaintiff failed to adduce evidence that defendant manufacturer had knowledge of how or

where authorized distributor sold the product). Mr. Richter presented no such evidence.

       To be sure, it is possible that ECIG Fiend and Shenzen IME obtained LG Chem’s batteries

through another source—indeed, that is the logical conclusion to draw since the evidence indicates

that they did not obtain the batteries from LG Chem. But if LG Chem played no intentional role in

the path the batteries took to Illinois—if they arrived by way of multiple unknown and

unauthorized distributors—that is the very definition of “unilateral activity [by] another party or a

third person.” Burger King Corp., 471 U.S. at 475. In applying the stream of commerce theory,
                                                     10
  Case: 3:18-cv-50360 Document #: 100 Filed: 10/02/20 Page 11 of 16 PageID #:762




the Seventh Circuit has distinguished between products that arrive in the forum-state by way of

the defendant’s intended distribution scheme and those that do not. Compare Jennings v. AC

Hydraulic A/S, 383 F.3d 546, 551 (7th Cir. 2004) (“It is possible that the ‘unilateral activity’ of a

third party, rather than the defendant’s distribution scheme, landed the jack in Indiana, which is

the very scenario that doomed the plaintiffs’ case in World–Wide Volkswagen.”), with J.S.T. Corp.,

2020 WL 3960287, at *3 (“[W]e have found personal jurisdiction in a products liability suit

because a defendant sold fireworks to a middleman ‘with the knowledge that its fireworks would

reach Illinois consumers in the stream of commerce.’” (quoting Dehmlow v. Austin Fireworks, 963

F.2d 941, 946-47 (7th Cir. 1992))). Where, as here, a product reaches a forum state through

unplanned and unauthorized backchannels, the defendant cannot be said to have purposefully

directed its activities at the forum state.

        In reaching this conclusion, the Court need not find that LG Chem was unaware that,

contrary to its intentions, some fraction of its products was re-purposed and re-sold for use in e-

cigarettes across the United States, including in Illinois. There is no evidence that LG Chem knew

where the leaks in its distribution channel occurred or otherwise encouraged them; to the contrary,

the evidence shows that LG Chem sought to prevent retail sales of the HG2 batteries. See

Evidentiary Hr’g Tr. 16-18, ECF No. 89 (describing the restrictions LG Chem imposes).

Therefore, from LG Chem’s perspective, that its products ended up in e-cigarettes sold in a vaping

shop in Algonquin, Illinois was pure chance, attributable to no action of its own. Where there is

no purposeful involvement, simply foreseeing that products may travel beyond the intended

terminus of the distribution scheme does not infuse otherwise non-forum related conduct with

jurisdictional relevance. Burger King Corp. 471 U.S. at 474 (“Although it has been argued that

foreseeability of causing injury in another State should be sufficient to establish such contacts there
                                                      11
  Case: 3:18-cv-50360 Document #: 100 Filed: 10/02/20 Page 12 of 16 PageID #:763




when policy considerations so require, the Court has consistently held that this kind of

foreseeability is not a ‘sufficient benchmark’ for exercising personal jurisdiction.”) (internal

quotation marks omitted). See also Lexington Ins. Co., 938 F.3d at 882 (“Only a defendant’s

actions can empower a state to exercise jurisdiction over him. Given this principle, the “worldwide

coverage” clause cannot justify Wisconsin’s—or any other state’s—exercise of jurisdiction over

Zurich and Taian simply because the clause made suit in that state foreseeable.”). In sum, because

LG Chem made no “purposeful connection” with Illinois related to the sales of HG2 batteries by

ECIG Fiend and Shenzen IME, the Court may not exercise personal jurisdiction on that basis. Id.

       Perhaps recognizing that he cannot establish purposeful availment based on any connection

between LG Chem and the companies that sold the HG2 batteries to Midwest Goods, in his post-

hearing brief, Mr. Richter shifts his focus to LG Chem’s sales to AllCell Technology and Inventus

Power, asserting that those sales demonstrate LG Chem’s purposeful targeting of the Illinois

market. But there is no evidence whatsoever to support Mr. Richter’s contention that in selling to

these Illinois manufacturers, LG was directly targeting Illinois consumers like Mr. Richter. LG

Chem sold to two Illinois manufacturers who used LG batteries in their products, which were

presumably then sold in any number of states and countries. Perhaps those sales included Illinois

customers, but that is entirely speculative; there is no evidence of sales by these companies to any

Illinois customers, much less to businesses who conduct retail sales to Illinois consumers. Stream

of commerce availment occurs “when a defendant takes steps to reach consumers in a forum state”

and thereby creates “a relationship with the forum state that has special relevance to the litigation




                                                     12
  Case: 3:18-cv-50360 Document #: 100 Filed: 10/02/20 Page 13 of 16 PageID #:764




at issue.” J.S.T. Corp., 965 F.3d at 576. That context is missing here.11 LG Chem’s sales to AllCell

Technologies and Inventus Power do not support a finding that in selling batteries to these

companies, LG Chem was purposefully directing its activities to Illinois consumers. Cf. Bristol-

Myers Squibb Co. v. Superior Court, ––– U.S. ––––, 137 S. Ct. 1773, 1783 (2017) (“The bare fact

that [defendant] contracted with a California distributor is not enough to establish personal

jurisdiction in the State.”).

        That brings us to the second flaw in Mr. Richter’s argument. Even if the sales to AllCell

and Inventus were deemed to satisfy the purposeful availment requirement, this Court would still

lack specific personal jurisdiction over LG Chem. To give rise to specific personal jurisdiction,

“there must be a causal relationship” between the defendant’s contacts with the forum and the

alleged injury. J.S.T. Corp., 965 F.3d at 574. But here, there is none. The record indicates that, in

2016 and 2017, LG Chem sold batteries to two Illinois companies, AllCell Technologies and

Inventus Power, but nothing—no evidence or even allegation—links those companies or the

batteries they purchased to Mr. Richter’s injury. There is no evidence that either company further

distributed or resold LG Chem batteries to other companies or consumers anywhere, much less in

Illinois. The allegations in this case are that the defective battery that Mr. Richter bought came to




        11
          The absence of efforts to reach Illinois consumers directly distinguishes this case from
the California cases cited by Mr. Richter. LG Chem’s contacts with California include, inter alia,
sales to companies and residents, investment in California companies, and ownership and
operation of subsidiaries with their principal places of business in California. See, e.g., Berven v.
LG Chem, Ltd., 2019 WL 1746083, **3-6 (E.D. Ca. April 18, 2019). Further, and as noted by the
Court in Berven, it was undisputed in that case that LG Chem conducted “substantial marketing,
sales and support for 18650 batteries in California,” including sales within the state by authorized
distributors. Id. at *9. LG’s contacts with California dwarf its contacts with Illinois and there is no
evidence of comparable marketing, sales and support by LG Chem for 18650 batteries in Illinois.
                                                      13
  Case: 3:18-cv-50360 Document #: 100 Filed: 10/02/20 Page 14 of 16 PageID #:765




Illinois not by virtue of LG Chem’s sales to AllCell or Inventus, but through sales by two Chinese

companies to Midwest Goods, a company with which LG Chem has never had any relationship.

        Where, as here, a corporation engages in economic activity in the forum state that is

causally unrelated to an alleged injury, that activity is irrelevant to the specific jurisdiction inquiry.

See, e.g., Bristol-Myers Squibb, 137 S. Ct. at 1781 (“[E]ven regularly occurring sales of a product

in a State do not justify the exercise of jurisdiction over a claim unrelated to those sales.”) (citation

omitted); Advanced Tactical Ordnance Sys., LLC v. Real Action Paintball, Inc., 751 F.3d 796, 801

(7th Cir. 2014), as corrected (May 12, 2014) (“The only sales that would be relevant are those that

were related to Real Action’s allegedly unlawful activity. Advanced Tactical—which has the

burden of proof here—has not provided evidence of any such sales.”). See also RAR, Inc. v. Turner

Diesel, Ltd., 107 F.3d 1272, 1278 (7th Cir. 1997) (“[I]ndividuals and corporations must be able to

conduct interstate business confident that transactions in one context will not come back to haunt

them unexpectedly in another.”). Mr. Richter makes much of the fact that these Illinois sales also

involved lithium ion batteries, but that is not the type of relation necessary for suit-related conduct.

To constitute suit-related conduct, there must be a causal connection with the claims asserted—

without that, it makes no difference if, as here, the sales concerned a similar or identical product.

J.S.T. Corp., 2020 WL 3960287, at *1 (“For personal jurisdiction to exist, though, there must be a

causal relationship between the competitors’ dealings in Illinois and the claims that J.S.T. has

asserted against them.”).




                                                       14
  Case: 3:18-cv-50360 Document #: 100 Filed: 10/02/20 Page 15 of 16 PageID #:766




       Here, there plainly is no such causal relationship:12 Mr. Richter would have been injured

even had LG Chem not sold batteries to AllCell Technologies and Inventus Power for use in their

products. Mr. Richter has not even alleged, much less proven, that LG Chem’s sales to AllCell and

Inventus had anything to do with the injury he sustained.13 In the absence of any connection

between LG Chem’s sales to AllCell Technologies and Inventus Power and Mr. Richter’s injury,

those sales cannot be deemed to have arisen from, or to have any relationship to, Mr. Richter’s

injury. That is why, in Bristol-Myers Squibb, the Supreme Court expressly cited the failure of the

plaintiffs to adduce “evidence to show how or by whom the Plavix [think “batteries” in the context

of this case] they took was distributed to the pharmacies that dispensed it to them” in concluding

that there was no basis for California to exercise specific personal jurisdiction over the defendant.

137 S. Ct. at 1783. Absent evidence that the California-based distributor provided the defective

product to the plaintiffs, the state courts had no basis to exercise specific personal jurisdiction over

non-resident defendants. The same conclusion must follow here, where it is uncontroverted that

the plaintiff obtained the allegedly defective products not from contacts LG Chem had with Illinois

companies like AllCell and Inventus but from unauthorized distributors in China. There is simply

no connection between LG Chem’s contacts with Illinois and Mr. Richter’s purchase of an e-




       12
           The Seventh Circuit has observed that the question of whether the causal relationship
between a defendant’s forum contacts must satisfy a but-for or more stringent proximate cause
standard. Clifton, 682 F.3d at 676-77. The debate is not material here, as Mr. Richter’s claim fails
to establish even a but-for relationship with LG Chem’s sales to AllCell and Inventus. Here, there
is no causal relationship of any degree between those sales and the plaintiff’s injury.
       13
           It is undisputed that Mr. Richter obtained the batteries in question from No Leap Vapor
and that No Leaf Vapor obtained the batteries from Midwest Goods, which obtained them from
ECIG Fiend and Shenzen IME. AllCell Technologies and Inventus Power are not part of the
distribution chain that plaintiff has alleged.
                                                      15
  Case: 3:18-cv-50360 Document #: 100 Filed: 10/02/20 Page 16 of 16 PageID #:767




cigarette containing allegedly defective batteries. Accordingly, this Court cannot exercise personal

jurisdiction over LG Chem.

                                             *       *      *

       For the reasons stated above, LG Chem’s motion to dismiss is granted. This dismissal is

without prejudice to the reassertion of Mr. Richter’s claim in a court that may properly exercise

personal jurisdiction over LG Chem, but in view of the discovery conducted and the evidentiary

hearing held, the dismissal is final in this Court. Accordingly, final judgment in favor of LG Chem

will be entered.

       Dated: October 2, 2020

                                                             _____________________
                                                             John J. Tharp, Jr.
                                                             United States District Judge




                                                    16
